Exhibit 10.36

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

FIRST AMENDMENT TO

CONTRACT MANUFACTURING AGREEMENT

This First Amendment (this “Amendment”) to the Contract Manufacturing Agreement
is entered into as of the date of the last signature below (the “First Amendment
Effective Date”) by and between RTI Surgical, Inc., a Delaware corporation
(“RTI”) and A&E Advanced Closure Systems, LLC, a Delaware limited liability
company (“A&E”). Unless otherwise defined herein, capitalized terms shall have
the meanings ascribed to such terms in the Agreement (as defined below).

Recitals

A.    A&E and RTI entered into a Contract Manufacturing Agreement on August 3,
2017 (the “Agreement”).

B.    The Parties wish to incorporate additional Products to Schedule 1 of the
Agreement.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the execution and delivery of this Amendment, A&E and RTI agree
as follows:

1.    Schedule 1. Schedule 1 to the Agreement is hereby amended to add the
following material numbers, material descriptions, and transfer fees:

[****]

 

RTI-A&E – First Amendment to Contract Manufacturing Agreement      Page 1 of 2  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

2.    Effect on the Agreement. Except as specifically amended above, the
Agreement shall remain in full force and effect. This Amendment is being
effected in accordance with Section 17.9 of the Agreement.

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
respective duly authorized representative as of the date set forth below.

 

RTI SURGICAL, INC.     A&E ADVANCED CLOSURE SYSTEMS, LLC By:   /s/ Olivier Visa
    By:   /s/ Scott P. Hickey Name:   Olivier Visa     Name:   Scott P. Hickey
Title:   Vice President, OEM & Sports     Title:   Chief Financial Officer Date:
  11/20/2018     Date:   11/19/2018

 

RTI-A&E – First Amendment to Contract Manufacturing Agreement      Page 2 of 2  